—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references to the disciplinary hearing have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Maldonado v Miller, 259 AD2d 912; Matter of Witherspoon v Goord, 243 AD2d 931):
Mercure, J. P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.